Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, by and between Richard W. Cotter (the “Employee”) and Apropos
Technology, Inc., an Illinois corporation (the “Company”), is made as of the
10th day of August, 2005.

 

In consideration of the mutual covenants herein contained, and inconsideration
of the employment of Employee by the Company, the parties agree as set forth
below.

 

1.             Duties and Scope of Employment.

 

(a)           Position. The Company agrees to employ the Employee under the
terms of this Agreement in the position of Senior Vice President, Sales.
Employee shall report to the President of the Company. The primary duties and
responsibilities of the Senior Vice President, Sales as of the date hereof are
set forth on Exhibit A.  The Employee’s duties and responsibilities shall not be
limited by Exhibit A, and may be modified, reduced or expanded at any time to
accommodate the Company’s needs. Employee shall use his best efforts to fulfill
his duties and responsibilities.

 

(b)           Other Activities.  The Employee shall devote his full business
efforts and time to the Company during normal working hours. Employee shall not
be involved in any other activities with an expectation of profit, other than
passive investments, during these hours.

 

(c)           Noncompetition, Nondisclosure and Developments. As a condition of
employment, concurrently with the execution hereof, Employee agrees to execute
the Noncompetition, Nondisclosure and Developments Agreement set forth in
Exhibit B.

 

2.             Compensation.

 

(a)           Base Salary.  The Employee shall be paid a base salary (the “Base
Compensation”) of $190,000 per year, payable in accordance with the Company’s
standard payroll policies. The President shall review Employee’s performance and
the Company’s financial and operating results on at least an annual basis and
shall report his findings to the Compensation Committee. The Compensation
Committee, in its sole discretion, may increase Employee’s base salary as it
deems appropriate based on such review.

 

(b)           Bonus. Employee shall also be eligible for a bonus each full
fiscal year if revenue and financial targets are achieved.  In the event
Employee’s employment with the Company terminates for any reason other than
pursuant to Section 6(c) hereof (voluntary termination by the Employee) or
6(b)(ii) hereof (Termination for Cause), Employee shall be entitled to receive a
pro rated bonus, determined by multiplying the bonus earned for the year through
the termination date, if any, by a fraction representing the portion of the year
during which he was employed. The bonus shall be paid on February 15th of the
following year. If Employee’s employment with the Company terminates pursuant to
Section 6(c) or Section

 

--------------------------------------------------------------------------------


 

6(b)(ii) hereof, Employee shall be deemed to have forfeited his entire bonus for
the year and no bonus shall be due or payable by the Company.  The portion of
the bonus tied to order bookings will be in effect up to the termination date
and paid in accordance with normal payment schedules.

 

(c)           Vacation. Employee shall be entitled to three (3) weeks paid
vacation during each year of employment. Such vacation shall be taken at a time
mutually convenient for both the Company and the Employee. Unused vacation time
may not be accrued from year to year without the Company’s prior written
approval. In the event this Agreement is terminated by either the Company or the
Employee, the Employee shall be paid for any unused, accrued vacation time.

 

3.             Definitions. As used herein, the following definitions shall
apply:

 

(a)           “Termination for Cause” shall mean the termination of employment
of Employee as a result of (i) dishonesty or illegal conduct by Employee
intended to result in gain or personal enrichment of Employee, (ii) failure by
Employee to perform, or gross negligence in performing, the duties and
obligations of Employee’s employment which failure is not remedied within ten
days following written notice from the Company; (iii) the conviction of Employee
of a felony; (iv) Employee’s continued breach of any term of this Agreement or
Company policy after notice and ten days opportunity to cure, or (v) a breach of
the Noncompetition, Nondisclosure and Developments Agreement of even date
herewith between the Company and Employee which breach is not remedied within
ten days following written notice from the Company.

 

(b)           “Constructive Termination” shall mean a material reduction in
Employee’s salary or benefits not agreed to by Employee, except in connection
with a decrease to be applied because the Company’s performance has decreased
and which is also applied to all other officers, and excluding the substitution
of substantially equivalent compensation and benefits.

 

(c)           “Disability” shall mean that the Employee, at the time notice is
given, has been unable to perform his duties under this Agreement for a period
of not less than six (6) consecutive months or for a period of two hundred
seventy (270) days in any three hundred sixty-five (365) day period as the
result of his incapacity due to physical or mental illness. In the event that
the Employee resumes the performance of substantially all of his duties
hereunder before the termination of his employment under
Section 6(b)(iii) becomes effective, the notice of termination shall
automatically be deemed to have been revoked.

 

(d)           “Voluntary Termination of Employment” shall mean Employee
voluntarily terminates his employment with the Company, unless such termination
occurs within three (3) months following a Constructive Termination.

 

(e)           “Change in Control” shall mean the occurrence of one of the
following events: (i) the consummation of a merger of the Company with any other
entity, other than a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power

 

2

--------------------------------------------------------------------------------


 

represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger, or (ii) the stockholders of the
Company approve a plan of complete liquidation of the Company or (iii) the sale
or disposition of all or substantially all the Company’s assets.

 

4.             Employee Benefits.  Employee shall be entitled to participate in
those employee benefit plans (including savings or profit-sharing plans, stock
purchase plans, deferred compensation plans, supplemental retirement plans,
life, disability, health, accident another insurance programs) made available to
employees generally and/or to other officers, and subject in each case to the
eligibility requirements and applicable terms and conditions of the plan or
program in question and to the determination of any committee or the Board of
Directors administering such plan or program.

 

5.             Business Expense and Travel.  Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder.  The Company shall reimburse the
Employee for such expenses upon presentation of an itemized accounting and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.

 

6.             Term of Employment.

 

(a)           Basic Rule. The Company agrees to continue the Employee’s
employment, and the Employee agrees to remain in the employ of the Company, from
the date of this Agreement until August 8, 2008, unless earlier terminated
pursuant to the provisions of this Agreement.

 

(b)           Termination by the Company. The Company may terminate Employee’s
employment at any time, for any reason or for no reason.

 

(i)            Termination Without Cause. If the Company terminates Employee’s
employment for any reason (other than following notice of voluntary termination
by the Employee, Termination for Cause, or termination as a result of Employee’s
Death or Disability) the provisions of Section 7(a) shall apply.

 

(ii)           Termination For Cause. If the Company terminates Employee’s
employment for Cause or following notice of voluntary termination by Employee,
the provisions of Section 7(b) shall apply.

 

(iii)          Termination on Death or Disability. If the Company terminates
Employee’s employment as a result of Employee’s Death or Disability, the
provisions of Section 7(c) shall apply.

 

(c)           Voluntary Termination by the Employee. The Employee may terminate
his employment voluntarily by giving the Company ninety (90) days’ advance
notice in writing, at which time the provisions of Section 7(b) shall apply. The
Company may elect to have such termination effective at any date following such
notice but prior to the expiration of the ninety (90) day period. However, if
the Employee terminates his employment within three (3) months

 

3

--------------------------------------------------------------------------------


 

following a Constructive Termination or a Change in Control, the provisions of
Section 7(a) shall apply.

 

(d)           Waiver of Notice. Any waiver of notice shall be valid only if it
is made in writing and expressly refers to the applicable notice requirement in
this Section 6.

 

7.             Payments Upon Termination of Employment.

 

(a)           Payments Upon Termination Pursuant to Section 6(b)(i) and
Constructive Termination.  If, during the term of this Agreement, the Employee’s
employment is terminated by the Company pursuant to Section 6(b)(i) or
voluntarily by Employee within three (3) months following a Constructive
Termination or a Change in Control, the Company shall continue to pay to the
Employee his Base Compensation for nine (9) months following the date of
Employee’s actual termination of employment (the “Severance Payment”).  The
Severance Payment shall be in lieu of any further payments to the Employee and
any further accrual of benefits with respect to periods subsequent to the date
of the employment termination.

 

(b)           Termination By Company For Cause. If the Employee’s employment is
terminated pursuant to Section 6(b)(ii), no compensation or payments will be
paid or provided to the Employee following termination.

 

(c)           Voluntary Termination.  If the Employee voluntarily terminates his
employment (other than within three (3) months following a Constructive
Termination), the Company at its election may continue to pay Employee his Base
Salary and the portion of bonus tied to order bookings through the date of
termination and provide the benefits referred to in Section 4 for up to ninety
(90) days following Employee’s notice of termination, or such shorter period if
the Company elects to have such termination effective prior to the end of such
ninety (90) day period; provided, however, that Employee shall only be entitled
to such compensation and benefits, if Employee continues to satisfy his duties
and responsibilities hereunder. Notwithstanding the preceding sentence, the
Employee’s rights under the benefit plans and any stock options shall be
determined under the provisions of the applicable plan.

 

(d)           Termination On Death or Disability. If the Employee’s employment
is terminated because of Employee’s Death or Disability (as defined in
Section 3(c) herein), then the Company shall continue to pay to the Employee or
his estate, as the case may be, his Base Compensation for six (6) months
following the date of termination of employment. Employee shall also receive any
disability payments that are provided in the Company’s standard benefit plans,
which amounts shall offset and reduce the Base Compensation otherwise payable
under the preceding sentence.

 

(e)           Any payments pursuant to this Section 7 are conditioned upon prior
execution by the Employee of a waiver, general release of any known or unknown
claims and covenant not to sue, in a form requested by the Company.

 

(f)            The Company and the Employee acknowledge that the Employee’s
employment is at will, as defined under Illinois law.

 

4

--------------------------------------------------------------------------------


 

8.             Successors.

 

(a)           Company’s Successors. Any successor to substantially all of the
Company’s assets shall assume this Agreement and agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.

 

(b)           Employee’s Successors. This Agreement and all rights of the
Employee hereunder shall be binding upon, inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, devises and
legatees in the event of Employee’s death. Any purported or attempted assignment
or transfer by the Employee of any of the Employee’s duties, responsibilities or
obligations hereunder shall be void.

 

9.             Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or three (3) days after being mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Employee, mailed notices shall be addressed to him at the home address which he
most recently communicated to the Company in writing in accordance
herewith(provided that no such change shall be effective until actually received
by the Company). In the case of the Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its President.

 

10.          Miscellaneous Provisions.

 

(a)           Waiver. No provision of this Agreement shall be modified, waived
or discharged, unless the modification, waiver or discharge is agreed to in
writing and signed by both parties. No waiver by either party of any breach of,
or of compliance with any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(b)           Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether expressed or implied) that are not
expressly set forth in this Agreement or the Exhibits hereto have been made or
entered into by either party with respect to the subject matter hereof.  This
Agreement shall supersede and control in the event of any conflict between this
Agreement and any other correspondence with the Company.

 

(c)           Choice of Law. This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of Illinois.

 

(d)           Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(e)           No Assignment of Benefits. Employee’s rights to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (e) shall be void.

 

5

--------------------------------------------------------------------------------


 

(f)            Employment Taxes. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

 

(g)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

 

IN WITNESS THEREOF, each of the parties has executed this Agreement as of the
day and year first written above.

 

EMPLOYEE:

APROPOS TECHNOLOGY, INC.

 

 

/s/ Richard W. Cotter

 

By:

/s/ Ken Barwick

 

Richard W. Cotter

 

Ken Barwick, President

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DUTIES & RESPONSIBILITIES
OF SENIOR VICE PRESIDENT
OF SALES, AMERICAS

 

Responsible for all sales operations globally. Specific responsibilities will
include:

 

• Achieving revenue goals set by the Company.

 

• Developing a “go to market” organization chart optimized for efficiencies and
positioning the company for strong, sustained, revenue growth.

 

• Implementation of a complete compensation plan for all sales teams, including
Inside Sales, Large Account Sales, Account Management, and Geographic territory
sales.

 

• Building a world-class, high quality sales team.

 

• Working with the global HR & Learning team, launch a solid, focused sales
process training program which is integrated with our solution selling approach
and which results in improved qualification and closure of key deals.

 

• Improve forecasting accuracy and visibility into the sales pipeline for the
management team

 

• Improve (sales team) employee performance, morale, stability and turnover.

 

• Develop a relevant, consistent and highly motivational reward and recognition
plan for the Americas sales team.

 

• Lead by example. Get in front of the right deals.

 

• Assist in the presentation, positioning, negotiating and closing of
significant customer opportunities.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

APROPOS TECHNOLOGY, INC.

 

EMPLOYEE NONCOMPETITION,
NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

 

In consideration and as a condition of my employment or continued employment by
Apropos Technology, Inc., an Illinois corporation (the “Company”), I, Richard W.
Cotter, hereby agree with the Company as follows:

 

1.             During the period of my employment by the Company (the
“Employment Period”), I will devote my full time and best efforts during normal
working hours to the business of the Company. During the period of my employment
by the Company and for two years thereafter, I agree that I will not, directly
or indirectly, alone or as a partner, officer, director, employee or stockholder
of any entity, (a) engage (including as an owner, employee, consultant or
otherwise) or have an interest in any business activity that is in competition
with the products or services being planned, developed, manufactured or sold by
the Company, or (b) request or induce any customer or potential customer of the
Company to not do business with the Company and/or to do business with a
competitor of the Company, or (c) solicit, interfere with or endeavor to entice
away any employee of the Company. The period following the termination of my
employment during which a restriction applies (the “Post-employment Period”)
shall be extended by the length of any period of time during the Post-employment
Period during which I am in violation of this paragraph plus the length of any
court proceedings necessary to stop such violation.

 

2.             I will not at any time, whether during or after the Employment
Period, reveal to any person or entity any of the trade secrets or confidential
information concerning the organization, business or finances of the Company or
of any third party that the Company is under an obligation to keep confidential
(including but not limited to trade secrets or confidential information
respecting inventions, products, designs, methods, know-how, techniques,
systems, processes, software programs, works or authorship, customer lists,
projects, plans and proposals), except as may be required in the ordinary course
of performing my duties as an employee of the Company, and I shall keep secret
all matters entrusted to me and shall not use or attempt to use any such
information in any manner for my personal benefit or that may injure or cause
loss or may be calculated to injure or cause loss, whether directly or
indirectly, to the Company. Further, I agree that during and after the
Employment Period I shall not make, use or permit to be used any notes,
memoranda, reports, lists, records, drawings, sketches, specifications, software
programs, data, documentation or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company, it being
agreed that all of the foregoing shall be and remain the sole and exclusive
property of the Company, and that immediately upon the termination of my
employment I shall deliver all of the foregoing, and all copies thereof, to the
Company, at its main office.

 

3.             If at any time or times during my employment, I shall (either
alone or with others) make, conceive, create, discover, invent, or reduce to
practice any invention, modification,

 

--------------------------------------------------------------------------------


 

discovery, design, development, improvement, process, software program, work of
authorship, documentation, formula, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registrable under copyright, trademark or similar statutes
(including but not limited to the Semiconductor Chip Protection Act) or subject
to analogous protection) (herein called “Developments”), then:

 

(a)           such Developments and the benefits thereof are and shall
immediately become the sole and absolute property of the Company and its
assigns, as works made for hire or otherwise;

 

(b)           I shall promptly disclose to the Company (or any persons
designated by it) each such Development;

 

(c)           as may be necessary to ensure the Company’s ownership of such
Developments, I hereby assign any rights (including, but not limited to, any
copyrights and trademarks) I may have or acquire in the Developments and
benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation; and

 

(d)           I shall communicate, without cost or delay, and without disclosing
to others the same, all available information relating thereto (with all
necessary plans and models) to the Company.

 

Notwithstanding the foregoing, this Paragraph 3 shall not apply to Developments
for which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on my own time, unless (a) the
Development related (i) to the business of the Company, or (ii) to the Company’s
actual or demonstrably anticipated research or development, or (b) the
Development results from any work performed by me for the Company.

 

4.             I will, during and after the Employment Period, at the request
and cost of the Company, promptly sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized agents may
reasonably require:

 

(a)           to apply for, obtain, register and vest in the name of the Company
alone (unless the Company otherwise directs) letters patent, copyrights,
trademarks or other analogous protection in any country throughout the world and
when so obtained or vested to renew and restore the same; and

 

(b)           to defend any judicial, opposition or other proceedings in respect
of such applications and any judicial opposition or other proceedings or
petitions or applications for revocation of such letters patent, copyright,
trademark or other analogous protection.

 

In the event the Company is unable, after reasonable effort, to secure my
signature on any application for letters patent, copyright or trademark
registration or other documents regarding any legal protection relating to a
Development, whether because of my physical or mental incapacity or for any
other reason whatsoever, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf and stead to execute and file any such application or
applications or other documents and to do all other lawfully permitted acts to
further the prosecution and issuance of

 

9

--------------------------------------------------------------------------------


 

letters patent, copyright or trademark registrations or any other legal
protection thereon with the same legal force and effect as if executed by me.

 

5.             I agree that any breach of this Agreement by me will cause
irreparable damage to the Company and that in the event of such breach the
Company shall have, in addition to any and all remedies under law, the right to
an injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder, without the necessity of a bond or other
security. I further agree and acknowledge that the post-employment and
non-competition provisions set forth in Paragraph 1 hereof, and the remedies set
forth in this paragraph, are necessary and reasonable to protect the business of
the Company.

 

6.             I understand that this Agreement does not create an obligation on
the Company or any other person or entity to continue my employment.

 

7.             No claim of mine against the Company shall serve as a defense
against the Company’s enforcement of any provision of this Agreement.

 

8.             I represent that there are no unpatented and unregistered
copyrightable Developments that I have made, conceived or created prior to the
Employment Period. I understand that it is only necessary to list the title and
purpose of such Developments but not details thereof.

 

9.             I am not a party to, or bound by the terms of, any agreement with
or obligation to any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement or
obligation to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to or during my employment with
the Company, and I will not disclose to the Company or induce the Company to use
any confidential or proprietary information or material belonging to any
previous employer or others. I have not entered into, and I agree I will not
enter into, any agreement, either written or oral, in conflict with the terms of
this Agreement.

 

10.          Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

 

11.          I hereby agree that the provisions hereof are reasonable and are
being entered into by me to induce the Company to enter into the Employment
Agreement, which constitutes adequate compensation to me. I hereby agree that
each provision herein shall be treated as a separate and independent clause, and
the unenforceability of any one clause shall in no way impair the enforceability
of any of the other clauses herein.  Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, duration, activity, subject or otherwise so as to be unenforceable,
such provision or provisions shall be construed by the appropriate judicial body
by limiting or reducing it or them,

 

10

--------------------------------------------------------------------------------


 

so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear.

 

12.          My obligations under this Agreement shall survive the termination
of my employment regardless of the manner of such termination and shall be
binding upon my heirs, executors, administrators and legal representatives.

 

13.          The term “Company” shall include Apropos Technology, Inc. and any
of its subsidiaries, subdivisions or affiliates. The Company shall have the
right to assign this Agreement to its successors and assigns, and all covenants
and agreements hereunder shall inure to the benefit of and be enforceable by
said successors or assigns.

 

14.          This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Illinois. Any claims or legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this Agreement)
shall be governed by the laws of the State of Illinois and shall be commenced
and maintained in any state or federal court located in Cook County, Illinois,
and both parties hereby submit to the jurisdiction and venue of any such court.

 

IN WITNESS WHEREOF, the undersigned has executed this Noncompetition
Nondisclosure and Developments Agreement as a sealed instrument as of the 10th
day of August, 2005.

 

 

/s/ Richard W. Cotter

 

 

Richard W. Cotter

 

11

--------------------------------------------------------------------------------

 